Citation Nr: 1502666	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  11-24 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.  

2.  Entitlement to service connection for a left hand disorder.  

3.  Entitlement to service connection for a left arm disorder.  

4.  Entitlement to service connection for a right hand disorder.  

5.  Entitlement to service connection for a right arm disorder.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION


The Veteran served on active duty from February 1957 to February 1961 and again from May 1961 to November 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2011 and June 2011 rating decisions of the Muskogee, Oklahoma, Department of Veterans Affairs,(VA) Regional Office (RO), which denied service connection for the aforementioned disorders.  

In November 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record and associated with the VBMS folder.  

In March 2014, the Board remanded the issues of service connection for a left hand disorder and right shoulder disorder for further development.  

In October 2014, the Veteran testified at a videoconference hearing before the undersigned VLJ.  That transcript is also of record in the Veteran's Virtual VA file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for bilateral arm and right hand disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The competent and credible evidence of record fails to establish that the Veteran's right shoulder disorder had its onset in service or within one year of service, or is etiologically related to his active service.  

2.  The competent and credible evidence of record fails to establish a diagnosis of a left hand disorder in service or anytime thereafter.  


CONCLUSIONS OF LAW

1.  A right shoulder disorder was not incurred in or aggravated by active service, nor may arthritis be presumed to have been.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103(a), 5103A, 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

A left hand disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).   

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

During the development of the claims decided herein, the Veteran's service treatment records (STRs) could not be located.  Service treatment records were presumably destroyed in a fire in the early 1970's at the National Personnel Records Center (NPRC).  A search of NPRC for STRs, Altus Air Force Base medical records, and Randolph Air Force Base medical records proved futile.  A Formal Finding of Unavailability was associated with the claims file in January 2011.   In cases where the veteran's service treatment records are unavailable through no fault of the veteran, there is a heightened obligation to assist the claimant in the development of his case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.303(a) (2014).  Where service treatment records are unavailable, the heightened duty to assist includes the obligation to search for alternate methods of proving service connection.  See Moore v. Derwinski, 1 Vet. App. 401 (1991). "VA regulations do not provide that service connection can only be shown through medical records, but rather allow for proof through lay evidence." Smith v. Derwinski, 2 Vet. App. 147, 148 (1992).  In addition to a search for the previously stated records, the Veteran was asked at his Travel Board hearing in November 2011, if he could locate records of treatment after service, if he had any employment examinations in close proximity to service discharge, or if he wrote any letters to family or friends during service indicating the injuries he claimed to have sustained in service.  The answers were negative in all instances.  Post service treatment by private physicians yielded no medical records as those doctors were now deceased and the records were not available.  He testified that he had no employment examinations for employment since service, and he did not write to any family or friends regarding any injury he sustained in service.  The RO associated the Veteran's VA treatment records, and private medical statements with the claims file.  No outstanding evidence has been identified. 

The Veteran underwent a VA examination in May 2014 in connection with his claims.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination was adequate, as it was predicated on a full reading of the Veteran's available medical records in the claims file.  All available pertinent evidence of record was considered, to include the statements of the Veteran, and the examiner provided a rationale for the opinions stated, relying on and citing to the records reviewed.  

Further, the Veteran was provided an opportunity to set forth his contentions at a November 2011 Travel Board hearing and an October 2014 videoconference hearing, both before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. 3.103(c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, the undersigned VLJ identified the issues on appeal.  The VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Therefore, not only were the issues "explained in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  

Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection 

The Veteran asserts that service connection is warranted for right shoulder and left hand disorders based upon service incurrence.  He related that he was injured while defueling a B-52 bomber when a flash explosion occurred, he fell, injured his right shoulder, and was burned on his left hand.   

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 
7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).  

If a chronic disease, as identified in 38 C.F.R. § 3.309(a) , is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2014). 

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Left hand disorder 

Service treatment records were not located as they are presumed to have been destroyed in a fire at the NPRC in the early 1970's.  The Veteran did not provide any medical records or lay statements, other than his own, or any other evidence of a left hand disorder in service.  Moreover, and of great import, there is no evidence of a left hand disorder at any time during the appellate period.  

The Veteran testified at a Travel Board hearing before the undersigned in November 2011.  He reported that he was burned when he attempted to defuel at B-52 bomber.  He stated that he was burned and thereafter rushed to the hospital and was hospitalized for one week to 10 days.  He further testified that he did not have any joint problems as a result of the injury but that he had residual burn scars, and when itched, there was peeling skin as a result.  He stated that he was given salve for his burns, but that he now used Mary Kay Satin Hands because it worked on his residual burn scars and his wife sold Mary Kay.  

The Veteran underwent a VA compensation and pension examination in May 2014.  He continued to report that his injury to his hand was sustained by a flash explosion in service and he had residual skin burns of his left hand as a result.  The examiner indicated that as a result of his examination, there were no symptoms or no evidence of burns on the hand.  There were no STRs or private medical records indicative of a left hand injury.  The examiner therefore indicated that it was less likely as not that the Veteran's claimed left hand disorder was due to or a result of service.  

VA outpatient treatment records of October 2006 to October 2013 showed no findings or treatment related to left hand burns.  

The Veteran testified at a videoconference hearing before the undersigned VLJ in October 2014.  The Veteran's testimony was essentially the same as his November 2011 Travel Board testimony before the same VLJ.  He related that his left hand injury was a result of his burns.   

As to his claim for a left hand disorder, review of the evidence of record shows no indication of residual scarring of burns sustained in service.  

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 
38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim." See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992). 

The Board notes the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) .  In this case, however, there is no medical evidence of a left hand disorder at any time during the period under appellate review.  The evidence of record has shown that the Veteran has not presented any medical evidence of a left hand disorder at any time during the appeal period or in service.  

Absent the Veteran's personal statements, there is no evidence that he currently suffers from a left hand disorder.  The Board notes that the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, (quoting Jandreau v. Nicholson).  Although the Veteran is competent to describe scarring of the left hand, he is not competent to diagnose himself as having a left hand disorder.  A left hand disorder, caused by burns, can be shown by unique and readily identifiable features.  However, clinical testing/examination which does not show any burns or scarring resulting from burns by a physician or medical professional does not result in a diagnosis.  This makes the Veteran's statements unsubstantiated and therefore, they lack consistency.  

Thus, since the evidence does not show that he presently has any left hand disorder as a result of burns, or has had it at any time since filing his claim, there is no basis upon which to grant service connection.  Service connection for a left hand disorder is not warranted. 

Right Shoulder disorder 

Again, STRS were not located as they are presumed to have been destroyed in a fire in the 1970's.  The first medical evidence of a right shoulder disorder was in July 2003, when post service medical records indicated he complained of a right shoulder disorder for 2 years after falling at work. He underwent physical therapy, and improved.  His right shoulder pain started again, 6 months prior to the July 2003 examination.  There is no indication in the record of this right shoulder disorder being related to the Veteran's service.  All other medical evidence of record related to right shoulder complaints and treatment after 2003, and none of the medical records relates his shoulder complaints to service.   

The Veteran testified at a Travel Board hearing in November 2011.  He testified of right shoulder complaints, but not related to service.  He indicated that he was on a list at VA for a right shoulder replacement for 1 year and because he could not stand the pain any longer, he was treated on a private basis.  

In  May 2014, the Veteran underwent a VA examination.  The medical evidence was indicative of a right shoulder replacement.  The examiner stated that the Veteran's right shoulder disorder was less likely as not due to or related to service.  The examiner opined that there were no STRs or post service medical records that indicated he had a right shoulder injury until 2003 when he made complaints of right shoulder pain for 2 years after falling at work.  

The Veteran testified before the undersigned VLJ in October 2014.  His testimony was essentially the same as his November 2011 Travel Board testimony.  He also indicated that he started treatment almost immediately after service for his right shoulder.  The doctors who treated him at that time were now deceased and their records were not available.  He testified that this was 50 years ago.  He also testified that he received no treatment for his right shoulder while in service.  He stated that he did not start having right shoulder complaints until after service.  However, he testified that although he did not have complaints until after service, he believed that it had something to do with the injury he sustained in service.  

The Board emphasizes that there were no findings, treatment, or diagnoses of a right shoulder disorder in service.  There is also no evidence of record that a right shoulder disorder was diagnosed within one year of the Veteran's service discharge.  The contemporaneous objective medical evidence is simply against the finding that a right shoulder disorder was shown/diagnosed during the Veteran's active service nor was a right shoulder disorder (arthritis) shown within the presumptive period for service connection. 

However, this does not in itself preclude a grant of service connection.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  A review of the post-service evidence does not support the conclusion that the Veteran's right shoulder disorder is causally related to active service. 

Specifically, other than the Veteran's statements of such, the competent and credible evidence is against the finding that his claimed right shoulder disorder is related to service.  The Veteran indicated during VA outpatient treatment in July 2003, that he had right shoulder pain of 2 years duration after falling on his shoulder at work.  He had physical therapy and it improved.  However, 6 months prior to the examination, he began having pain again.  

 The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson.  The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997);); see also Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Board observes that the Veteran is not competent to state that he had a right shoulder disorder since active service.  It is true that he is competent to identify some types of symptoms that could be ascribed to a right shoulder injury.  See Jandreau.  ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.")  However, the Board finds that arthritis of the right shoulder is not the type of physical malady that a layman may identify through any observable symptoms.  Moreover, even if the Veteran is found to be competent, the Board is within its province to weigh that testimony and to make a credibility determination.   

Significantly, with respect to credibility, the Veteran's reported history of a right shoulder disorder in service is inconsistent with the other evidence of record which shows that in 2003, he stated that he had right shoulder complaints two years earlier (2001) when he fell at work.  The fact remains that there is no evidence of record that shows a diagnosis of a right shoulder disorder prior to 2001, which was nearly 40 years after service discharge.  Based on these findings, service connection for a right shoulder disorder is not warranted.  The preponderance of the evidence is against the claim.  


ORDER

Service connection for a left hand disorder is denied.  

Service connection for a right shoulder disorder is denied.  


REMAND

The Veteran asserts that service connection is warranted for left arm, right hand, and right arm disorders based upon service incurrence.  He related that he was injured while defueling a B-52 bomber and when a flash fire explosion occurred, he fell, and was burned on his right hand and both arms.  

During the October 2014 videoconference hearing, the Veteran testified that when he underwent VA examination for his left hand and right shoulder disorders, photographs were taken of his burns and scarring resulting from his inservice accident.  He stated that his right shoulder, bilateral arms and hands were photographed.  Those photographs are not associated with the VBMS file.  Those records should be obtained and associated with the file prior to final adjudication of the claim.  

Additionally, the Veteran underwent a VA examination in May 2014 of his right shoulder and left hand.  However, no examination has been provided to determine the etiology of the bilateral arms and right hand disorders.  VA examination should be provided in this regard.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all VA medical records and any other medical evidence that may have come into existence since the time the claims file was last updated by the AOJ.  

2.  Following completion of the above, the Veteran should be afforded a VA examination to determine the nature and severity of any right hand and bilateral arm disorders.  The claims folder should be made available to the examiner for review in connection with the examination of the Veteran.  Specifically, the examiner should review any additional evidence submitted and the Veteran's history as provided by the Veteran in his statements and Travel Board and videoconference testimony.  The examiner should then render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right hand, right arm, and left arm disorder(s) and/or injury(ies) are due to or the result of injury sustained in service.  Any opinion expressed should be accompanied by supporting rationale.  If the examiner is unable to render an opinion without resorting to pure speculation, he/she should so state with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  

3.  The RO/AMC should then review the Veteran's claims for service connection for the aforementioned disorders.  If the decision is adverse to the Veteran, he and his representative should be provided with an appropriate Supplemental Statement of the Case, and they should be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


